 8:03-cr-00290-RFR-SMB Doc # 595 Filed: 01/28/21 Page 1 of 2 - Page ID # 5430




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:03CR290

        v.
                                                                    ORDER
STERLING MCKOY,

                      Defendant.


       This matter is before the Court on defendant Sterling McKoy’s (“McKoy”) pro se
motion for an extension of time (Filing No. 593) to file a reply to the government’s
response (Filing No. 591) to McKoy’s pending Motion for Imposition of Reduced Sentence
Pursuant to Section 404(c) of the First Step Act (Filing No. 587).             Although the
government’s response includes a certificate of service indicating the government sent a
copy of its response to McKoy by regular mail, McKoy reports he has not received that
response. He further states that he placed a prior motion to extend in the prison mail system
on January 7, 2021, but that the Clerk of Court never received it. McKoy notes the Bureau
of Prisons has implemented a nationwide lockdown due to COVID-19 and reasons his first
request for an extension “may be stuck in transit somewhere.”

       On January 27, 2021, the Court received a second motion for extension (Filing No.
594) from McKoy executed on January 7, 2021. It looks like the lost motion has been
found. In both motions, McKoy seeks a copy of the government’s response and sufficient
time to file a reply. Both requests are reasonable. Accordingly,

       IT IS ORDERED:
       1.     Defendant Sterling McKoy’s pro se motion for an extension of time to file a
              reply (Filing No. 593) is granted. McKoy shall file his reply on or before
              April 9, 2021.
       2.     McKoy’s second motion for an extension (Filing No. 594) is denied as moot.
8:03-cr-00290-RFR-SMB Doc # 595 Filed: 01/28/21 Page 2 of 2 - Page ID # 5431




    3.    The Clerk of Court is directed to mail a copy of this Order and a copy of the
          government’s response brief (Filing No. 591) to McKoy at his address of
          record at FCI Greenville.

    Dated this 28th day of January 2021.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge




                                           2
